Citation Nr: 1713431	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  10-05 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right knee disorder. 

2.  Entitlement to service connection for a bilateral eye disorder. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1968 to September 1972.  The Veteran had additional service in the United States Army Reserve (USAR), including a period of active duty from November 18, to December 7, 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  By that rating action, the RO, in part, denied the benefits sought on appeal.  The Veteran appealed this rating action to the Board. 

In May 2013, the Veteran testified before the undersigned at a hearing conducted at the above RO.  A copy of the hearing transcript has been uploaded to his Virtual VA electronic record.

In August 2013, October 2014 and, more recently, in July 2015, the Board remanded the matters on appeal to the RO for additional substantive development. Development was undertaken and these matters have returned to the Board for further appellate consideration. 

Finally, also developed for appellate review were the issues of entitlement to service connection for lumbar spine and neck disorders.  In a September 2016 rating action, the RO granted service connection for lumbar spine arthritis; initial ratings of 10 percent, effective May 29, 2008; 40 percent, effective March 17, 2010 and, 10 percent, effective September 3, 2013 were assigned.  In addition, the RO also granted service connection for cervical spine arthritis; an initial 10 percent rating was assigned, effective May 29, 2008.  This represents a complete grant of these benefits originally sought.  Thus, the Board does not have jurisdiction over these issues.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal).  In view of the foregoing, the only issues remaining for appellate consideration are those listed on the title page.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that prior to further appellate review of the claims, additional substantive and procedural development is required.  Specifically, the AOJ should obtain an addendum opinion regarding the etiology of the Veteran's right knee disorder and provide the Veteran's representative with an opportunity to review the appeal and submit written argument in support thereof.  The Board will discuss each reason for remand below. 

A.  Addendum Opinion-Right Knee Disability

As noted in the Introduction, in July 2015, the Board remanded the claim for service connection for a right knee disability to the AOJ to obtain an opinion as to its etiology.  In its remand directives, the Board requested, in part, that the VA clinician provide an opinion as to whether there was clear and unmistakable evidence of record demonstrating that the Veteran had suffered from a preexisting right knee disability at the time of his enlistment into active duty in November 1968 and, if so, whether there was clear and unmistakable evidence that the disability had not been aggravated as a result of military service.  (See July 2015 Board remand). A VA Physician's Assistant (PA) provided the requested opinion in November 2015.  After a review of the Veteran's electronic record, the VA PA opined, "The claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in service  event, injury or illness, Vet had multiple normal physical exams after 1968 without and [sic] knee complaints."  (See November 2015 VA opinion).  

The Board finds the November 2015 VA PA's opinion to be of diminished probative value in evaluating the claim for service connection for a right knee disability because she did not use the appropriate standard as to the aggravation component of the claim.  Specifically, the VA PA opined that the Veteran's right knee, which clearly and unmistakable had preexisted service, "was not aggravated beyond its natural progression by an in service event, injury or illness."  The VA PA did not state whether there was clear and unmistakable evidence (italics added for emphasis) that the right knee disorder had not been aggravated therein.  
In Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993), the United States Court of Appeals for Veterans Claims held that anything less than absolute certainty in a medical opinion was not sufficient to constitute clear and unmistakable evidence to rebut the presumption of soundness.  Here, the VA PA's language, although certainly expressing some degree of conviction, does not satisfy the "onerous" and "very demanding" clear-and-unmistakable-evidence standard.  Thus, the Board finds that an addendum opinion is needed from the November 2015 VA PA (or other reviewing clinician if the November 2015 VA PA is unavailable) to address the proper legal standard with respect to the claim for service connection for a right knee disability.

B.  Procedural Development-All Claims

The Veteran is represented by New York State Division of Veterans Affairs (NYSDVA).  (See VA Form 21-22a, Appointment of Veterans Service Organization as Claimant's Representative, dated and signed by the Veteran in May 2008). 

The record does not contain a VA Form 646 or any other indication that the Veteran's Veterans Benefits Management System (VBMS) electronic record was reviewed by NYSDVA prior to the Veteran's appeal being returned to the Board in November 2016.  The VA Manual indicates that a Form 646 is not required for remanded appeals when new evidence is not submitted or the appeal was remanded by the Board solely for the assembly of medical records.  See VA Adjudication Manual M21-1 MR, Part I, Chapter 5, Section F, § 28(c) (December 9, 2004).  In this case, however, a Form 646 is required, or NYSDVA must be afforded an opportunity to submit such because additional evidence consisting of the above-cited November 2015 VA opinion, as well as June and August 2016 VA opinions that addressed the etiology of the Veteran's bilateral eye disability (See June and August 2016 VA opinions) were added to the record while the case was in remand status.  In addition, the Board's July 2015 remand instructions were not limited to the procurement of medical records. 

The Veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2016).  The United States Court of Appeals for the Federal Circuit has held that veterans have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process.  Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  Therefore, if the claims continue to be denied following the development requested herein, the Veteran's representative, NYSDVA, should have an opportunity to review the new evidence added to the record and provide argument in response to the AOJ's continued denial of the service connection claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum medical opinion from the A PA who provided the November 2015 opinion (or another appropriate medical professional if the November 2015 PA is unavailable).  The Veteran's VBMS and Virtual VA electronic records must be made available to the November 2015 VA PA or other reviewer. 
   
Based on review of the electronic record, the November 2015 VA PA, or other qualified clinician, should provide a supplemental opinion that addresses the following question:  Is there clear and unmistakable evidence (italics added for emphasis) that the Veteran's preexisting right knee disability was  NOT aggravated as a result of military service?  
 
In providing the requested opinion, the November 2015 VA PA, or other reviewing clinician, must use the clear and unmistakable evidence standard outlined above. 

A complete explanation (rationale) shall be provided for each opinion.  If any opinion cannot be provided without resort to mere speculation, the November 2015 PA, or other reviewing clinician, shall provide a complete explanation for why this is so.  In so doing, the November 2015 PA, or other reviewing clinician, shall indicate whether or not the inability to render the opinion is the result of a need for additional information or of the limits of current medical knowledge having been exhausted.

2.  To help avoid future remand, the AOJ must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  

3.  After completing the above, readjudicate the service connection issues remaining on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran's representative should be afforded an opportunity to submit a VA Form 646 or equivalent written argument on the service connection issues on appeal.  If the representative cannot be contacted or does not timely respond to the request for submission of a VA Form 646, the Veteran should be so notified to ensure that his due process rights are protected.

Thereafter, the appeal should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

